AO 442 (Rev, 11/11) Arrest Warrant

 

————

UNITED STATES DISTRICT COURT

United States of America
V.

 
   
   

   
 

for the Ae S
Middle District of North Carolina 2
JUL -2 2020 |=
Clerk U.S We é 4 >)
BY. i
Case No, 1:20CR208-1 Ss5 it ey

ALEXANDER HILLEL TREISMAN
also known as Alexander S. Theiss

 

Defendant

 

ee ee ee

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

{name of person to be arrested)

ALEXANDER HILLEL TREISMAN

who is accused of an offense or violation based on the following document filed with the court:

@ Indictment CG) Superseding Indictment

O Probation Violation Petition

This offense is briefly described as follows:

O Information

© Supervised Release Violation Petition

© Superseding Information © Complaint

Violation Notice © Order of the Court

Possess child pornography in violation of 18:2252A(a)(5)(B) and (b)(2)

“THE UNITED STATES ATTORNEY REQUESTS A DETENTION HEARING*™*

Date: 06/25/2020

City and state: _ Greensboro, North Carolina

 

John S. Brubaker, Clerk

issuing officer's signature

fsfLeah J. Garland, Deputy Clerk

Printed name and title

 

Return

 

 

This warrant was received on (date)
at (city and state)

 

, and the person was arrested on /date)

 

RECEIVED

JUN 2 2020

Date:

 

 

U.S. Marshals Service, M/NC

WIANonA Neotwrune of

Arresting officer's signature

Hanleen Te of

/ Printed name and title

 

 

 

Case 1:20-cr-00208-UA Document 13 Filed 07/02/20 Page 1iof1

 
